Citation Nr: 0720874	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  07-15 142	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a December 
20, 2006 Board decision denying an earlier effective date for 
the grant of service connection for a heart disability. 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in February 2007 seeking the Board's review 
of a December 2006 Board decision denying an earlier 
effective date for a grant of service connection for a heart 
disability, to determine whether that decision involved clear 
and unmistakable error (CUE).

2.  The Board received notice on June 8, 2007 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a December 2006 Board decision denying an 
earlier effective date for a grant of service connection for 
a heart disability to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
38 C.F.R. § 20.1404(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2006) permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




 (CONTINUED ON NEXT PAGE)




ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2006).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


